                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES T. LANE,                                :       Civil No. 3:17-cv-0070
                                              :
               Plaintiff                      :       (Judge Mariani)
                                              :
       v.                                     :
                                              :
HSA DAVID BENOIT, et al.,                     :
                                              :
               Defendants                     :

                                          ORDER 1

       AND NOW, THIS 30th DAY OF MARCH 2020, upon consideration of Defendants’

motion for summary judgment pursuant to Federal Rule of Civil Procedure 56 (Doc. 102),

and for the reasons set forth in the Court’s Memorandum of the same date, IT IS HEREBY

ORDERED THAT:

       1.      Defendants’ motion for summary judgment (Doc. 102) is GRANTED.

       2.      The Clerk of Court is directed to ENTER judgment in favor of Defendants
               Eggert and Balucha and against Plaintiff.

       3.      The Clerk of Court is further directed to CLOSE this case.

       4.      Any appeal from this order is deemed frivolous and not in good faith.
               See 28 U.S.C. § 1915(a)(3).

                                                      _s/ Robert D. Mariani________
                                                      Robert D. Mariani
                                                      United States District Judge

       1      This matter has been reassigned to the undersigned upon the death of the Honorable
James M. Munley.
